Citation Nr: 0407825	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for joint pain of 
the wrists, elbows, knees, ankles, and lower back as due to 
an undiagnosed illness, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Columbia, South Carolina,  Department of Veterans Affairs 
(VA) Regional Office (RO).  

In the appellant's substantive appeal received in February 
2003, the veteran raised the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  Additionally, during his personal hearing 
before the Board in July 2003, the veteran raised the issue 
of entitlement to service connection for gout, secondary to 
his service-connected hypertension.  These issues have not 
been developed for appellate review, and are therefore 
referred to the RO for appropriate disposition.

The appellant's rating claim pertaining to multi-joint pain 
must be remanded to the RO via the Appeals Management Center 
in Washington, DC.  
  

FINDING OF FACT

The appellant's blood pressure readings during the rating 
period do not approximate findings of diastolic pressure 
readings of 120 or more.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in November 2002 setting forth the general 
requirements of then-applicable law pertaining to the rating 
of disabilities.  The general advisement was reiterated in 
the Statement of the Case dated in January 2003.   

Prior to the RO's adjudication of the claim, and in specific 
compliance with the Court's ruling in Quartuccio, the 
appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in October 2002.  See 38 U.S.C.A § 
5103(b); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004). 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 
5103A(a),(b), (c).  In particular, VA obtained treatment 
records alluded to by the appellant.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the hypertension claim.  38 U.S.C.A.§ 
5103A(d).  The appellant was afforded a VA medical 
examination with appropriate clinical testing as to the 
severity of the appellant's hypertensive disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant, and the record pertaining 
to the rating of the appellant's hypertensive disorder is 
ready for appellate review.  

The Merits of the Claim

Hypertension is currently rated as 20 percent disabling.  The 
appellant argues that this evaluation does not contemplate 
the severity of the disorder.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2003).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

As noted, hypertension is currently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The appellant's disorder is thus 
contemplated as involving predominant diastolic pressure 
readings of 110 or more, or systolic pressure predominantly 
200 or more.  If there is hypertension with diastolic 
pressure predominantly 120 or more, a 40 percent rating is 
for assignment.  Id. 

The following blood pressure readings during the rating 
period are of record:

Date and Occurrence
Systolic Blood 
Pressure
Diastolic Blood 
Pressure
August 2002 - VA 
Medical Treatment
151
111
September 2002- VA 
Medical Treatment
137
94
October 2002 - VA 
Examination
160
11

As noted above, VA must solely employ the rating schedule as 
promulgated in the evaluation of service-connected disorders.  
Massey, 7 Vet. App. at 208.  With such application, it is 
clear that the appellant's blood diastolic blood pressure 
readings do not approximate readings of 120 or more which are 
requisite for the assignment of a 40 percent disability 
rating.  Because the terms of the rating schedule as applied 
do not support the assignment of a higher disability rating, 
the claim must be denied.  


In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  In Floyd v. 
Brown, 9 Vet.App. 88 (1996), the Court of Veterans Appeals 
(Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the schedular evaluations in this case are 
not inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected hypertension but the 
medical evidence reflects that those manifestations are not 
present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The appellant has not required 
hospitalization due to this service-connected disability, nor 
has marked interference of employment been shown due to 
hypertension.  Id.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the appellant.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for hypertension is denied.


REMAND

Service connection is in effect for a disorder characterized 
as an undiagnosed illness, comprised of joint pain of the 
wrists, elbows, knees, ankles, and lower back and a 20 
percent rating is in effect.  The appellant contends that the 
disorder has worsened.
   
However, the record also indicates that the appellant is 
diagnosed as having gout and osteoarthritis of the involved 
joints - both of which are not service-connected.  The 
medical evidence indicates that the appellant has repeatedly 
reported having flare-ups of his multi-joint pain when his 
gout manifests or when he is unable to adhere to his 
prescribed gout medications-cochicine and allopurinol.

Because the medical evidence is insufficient to determine if 
the appellant's multi-joint pain is attributable to the 
service-connected undiagnosed illness, or the non-service-
connected gout and osteoarthritis, further medical inquiry 
will be directed.  

Accordingly, this matter is remanded for the following 
development:

1.  The RO must ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for his 
service-connected multi-joint disorder 
that is not evidenced by the current 
record.  The appellant should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The appellant must be afforded the 
appropriate VA examination(s) to 
determine the severity of his 
service-connected joint disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s).  
After conducting any appropriate clinical 
testing and conducting all other 
appropriate measures, the examiner(s) 
must provide an opinion as to whether the 
appellant's joint pain of the (1) wrists; 
(2) elbows; (3) knees; (4) ankles, and 
(5) lower back is attributable to the 
service-connected undiagnosed illness or 
to a non-service-connected disorder, to 
include osteoarthritis and gout.  If so, 
to what degree?  If such may be 
determined, to what extent is the pain 
attributable to the service-connected 
disorder in question?  If the examiner(s) 
is unable to respond to this query 
without resort to speculation, it should 
be so stated.  A complete rationale for 
all opinions must be provided.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the apppellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



